UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6707


CORNELIUS MAURICE COREY,

                Plaintiff – Appellant,

          v.

FAYE DANIELS; MICHAEL T.          GIBBS;   ERNEST   RIGGS;   ALICE
MUSSARI; DARRELL HOPKINS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:14-ct-03265-F)


Submitted:   September 24, 2015             Decided:   October 6, 2015


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Cornelius Maurice Corey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Cornelius Maurice Corey appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint as frivolous

pursuant to 28 U.S.C. § 1915(e)(2)(B) (2012), and dismissing his

amended     claims      without     prejudice         for     failure     to    exhaust.

Because    we    conclude    that       the       amended    claims     were    dismissed

prematurely,      we     vacate     in        part     and     remand     for    further

proceedings.

      “Whether a district court properly required a plaintiff to

exhaust [his] administrative remedies before bringing suit in

federal court is a question of law” that this Court reviews de

novo.     Talbot v. Lucy Corr. Nursing Home, 118 F.3d 215, 218 (4th

Cir. 1997).      The Prison Litigation Reform Act (“PLRA”) requires

a   prisoner     to    exhaust    his    available          administrative      remedies

before filing an action under § 1983.                         42 U.S.C. § 1997e(a)

(2012); Woodford v. Ngo, 548 U.S. 81, 83-85 (2006); Porter v.

Nussle,    534   U.S.    516,     532    (2002).        Such    exhaustion       must   be

“proper”; that is, the prisoner must “us[e] all steps that the

agency holds out[] and do[] so properly.”                     Woodford, 548 U.S. at

90 (internal quotation marks and emphasis omitted).

      Under the PLRA, failure to exhaust administrative remedies

is an affirmative defense, which an inmate is not required to

plead or demonstrate in his complaint.                      Jones v. Bock, 549 U.S.

199, 216 (2007).          Rather, the defendant bears the burden to

                                              2
establish a prisoner’s failure to exhaust.                        Moore v. Bennette,

517   F.3d     717,    725    (4th     Cir.       2008).      A   district     court    is

permitted      to     address    the    issue        of     exhaustion   sua    sponte,

however, and may dismiss the complaint without input from the

defendant, if the “failure to exhaust is apparent from the face

of the complaint,” and the inmate is provided an opportunity to

respond on the exhaustion issue.                    Anderson v. XYZ Corr. Health

Servs., Inc., 407 F.3d 674, 682 (4th Cir.                     2005).

      Our review of the record indicates that failure to exhaust

the amended claims is not clear from the face of Corey’s amended

complaint and attachments, which include copies of a grievance

and related documents.               Further, there is no indication that

Corey was given an opportunity to respond regarding exhaustion.

Accordingly, we vacate the district court’s dismissal of the

amended   claims       and    remand    for       further    proceedings     consistent

with this opinion.            We express no opinion regarding the merits

of the claims.         We affirm the dismissal of the claims set forth

in the original complaint for the reasons stated by the district

court.    Corey v. Daniels, No. 5:14-ct-03265-F (E.D.N.C. Apr. 27,

2015).       Finally,    we     dispense      with    oral    argument     because     the

facts    and   legal     contentions       are      adequately     presented     in    the




                                              3
materials   before   this   Court   and   argument   would   not   aid   the

decisional process.

                                                       AFFIRMED IN PART,
                                                        VACATED IN PART,
                                                            AND REMANDED




                                    4